      ,
Jf'       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of 1



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               V.                                     (For Offenses Committed On or After November l, 1987)


                                Joaquin Rios-Gonzalez                                 Case Number: 3:20-mj-20554

                                                                                      J0 h n G C otsm''
                                                                                                    . ·1     0



                                                                                      Defendant's Attorney


          REGISTRATION NO. 6520 8097
                                                                                                                         FILED
          THE DEFENDANT:                                                                                                    MAR 1 0 2020
           IZl pleaded guilty to count( s) I of Complaint
           D was found guilty to count (s)
                                                                                                                     ----
                                                                                                                  v1u.1~t·1;, v,_1 '-'i-:, i
                                                                                         SOUTF,::H:, :J1STl,ICI OF C,\cll'ORNIA
                                                                                                                                               r-•,;1..,   1 Vl.hJM I
                                                                                                                           - ,~,y
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                   Nature of Offense                                                             Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

           D The defendant has been found not guilty on count(s)
                                                                                   -------------------
           •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                        •     TIME SERVED                          ;•.\/ __________
                                                                                             i' (   days

           IZl Assessment: $10 WAIVED                      IZl Fine: WAIVED
           IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesday, March 10, 2020




                                                                                    UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                           3 :20-mj-20554
